DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant's arguments filed August 2, 2022 have been fully considered but they are not persuasive.
	While Examiner appreciates Applicant’s clarifying amendments it is noted that Mullins’ frame was referred to as components (1216, 1220, 1202) where the lenses (1212) move relative to both the frame rails (1216) and frame helmet (1202).  As shown in Figures 12B and 12D, the lenses (1212) move from lower to upper parts of frame (1216).


    PNG
    media_image1.png
    957
    539
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 10-17, 19 are rejected under 35 U.S.C. 102(a1) as being anticipated by Mullins et al. (US 2016/0070109 - Mullins; of record).
	As to claim 1, Mullins teaches an eyewear (Mullins Figs. 12A-D), comprising a frame capable of being mounted with at least one lens (Mullins Fig. 12A - 1216, 1212, 1220, 1202), and a driving mechanism (Mullins Fig. 12A - 1218), wherein a lower part of the frame is configured as a use position allowing the at least one lens to be in a use state (Mullins Fig. 12A - 1212), wherein the at least one lens is movable relative to the frame (Mullins Figs. 12B, 12D - lenses (1212) moving relative to frame (1216, 1202)), and an upper part of the frame is configured as a storage position allowing the at least one lens to be in a storage state (Mullins Fig. 12B, 12C - 1212), and the driving mechanism is configured to drive the at least one lens to move between the use position and the storage position (Mullins Figs. 12A-C - 1218; para. [0083]) by causing the at least one lens to move between the lower part of the frame and the upper part of the frame (Mullins Figs. 12B, 12D - 1212, 1216).
	As to claim 2, Mullins teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Mullins further teaches an eyewear cover (Mullins Fig. 12A-C - 1202, 1204), wherein the eyewear cover is on the upper part of the frame and forms a storage box having a storage space together with the frame (Mullins Fig. 12A-D - 1204, 1202, 1212), and the storage box is configured to accommodate the at least one lens at the storage position (Mullins Figs. 12A-D - 1204, 1202, 1212).
	As to claim 10, Mullins teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Mullins further teaches the driving mechanism comprises at least one second guide rail and a second driving device (Mullins Fig. 12A - 1216, 1218; para. [0083]), the at least one lens is able to slide along the second guide rail to move from the use position to the storage position or from the storage position to the use position (Mullins Fig. 12A-D - 1212, 1216), the second driving device is configured to drive the at least one lens to slide along the second guide rail (Mullins Fig. 12A-D - 1218).
	As to claim 11, Mullins teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Mullins further teaches the driving mechanism comprises an association mechanism (Mullins Fig. 12A-D - 1218, 1220, 1226, 1214; para. [0083], [0084]), the frame is mounted with two lenses (Mullins Fig. 12A - 1212), and the association mechanism is configured to relatively and associatively drive the two lenses (Mullins Figs. 12A-D - 1218, 1220, 1226, 1214), which are connected to the association mechanism (Mullins Fig. 12A - 1212), so as to enable the two lenses to perform a relative movement (Mullins Figs. 12A-D - 1212).
	As to claim 12, Mullins teaches all the limitations of the instant invention as detailed above with respect to claim 11, and Mullins further teaches the association mechanism comprises a linear reciprocating motion mechanism (Mullins Fig. 12A-D - 1218, 1226; para. [0083], [0084]).
	As to claims 13, 17, Mullins teaches all the limitations of the instant invention as detailed above with respect to claims 1, 2, and Mullins further teaches a control device (Mullins Fig. 2 - 212, 218), wherein the control device is configured to control the driving mechanism to move the at least one lens (Mullins Figs. 2, 3 - 212, 220, 304).
	As to claim 14, 19, Mullins teaches all the limitations of the instant invention as detailed above with respect to claims 1, 2, and Mullins further teaches the frame is mounted with at least two lenses (Mullins Fig. 12A - 1212).
	As to claims 15-16, Mullins teaches all the limitations of the instant invention as detailed above with respect to claims 1, 2, and Mullins further teaches an electronic device (Mullins Fig. 12A).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mullins as applied to claims 2 above, and further in view of Luo (US 9,280,001; of record).
	As to claim 3, Mullins teaches all the limitations of the instant invention as detailed above with respect to claim 2, but doesn’t specify a cleaning mechanism, the cleaning mechanism is in the storage box and is configured to clean the at least one lens at the storage position.  In the same field of endeavor Luo teaches eyewear with cleaning mechanisms in a storage box configured to clean a lens (Luo Fig. 1a-c - 16, 20, 22, 30; col. 2:35-45).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide a cleaning mechanism in the storage box since, as taught by Luo, such cleaning mechanisms allow for removing unwanted particles or fluids from the lens (Luo col. 2:35-45).
	As to claim 18, Mullins in view of Luo teaches all the limitations of the instant invention as detailed above with respect to claim 3, and Mullins further teaches a control device (Mullins Fig. 2 - 212, 218), wherein the control device is configured to control the driving mechanism to move the at least one lens (Mullins Figs. 2, 3 - 212, 220, 304).
	As to claim 20, Mullins in view of Luo teaches all the limitations of the instant invention as detailed above with respect to claim 3, and Mullins further teaches the frame is mounted with at least two lenses (Mullins Fig. 12A - 1212).

Claims 3-6, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mullins as applied to claim 2 above, and further in view of Myette (US 6,722,766; of record).
	As to claim 3, Mullins teaches all the limitations of the instant invention as detailed above with respect to claim 2, but doesn’t specify a cleaning mechanism, the cleaning mechanism is in the storage box and is configured to clean the at least one lens at the storage position.  In the same field of endeavor Myette teaches a cleaning mechanism in a storage box configured to clean the at least one lens (Myette Fig. 1 - 30, 20, 14, 12; col. 4:40-67; col. 5:1-5).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide a cleaning mechanism since, as taught by Myette, cleaning mechanisms for eyewear are well known in the art for the purpose of removing moisture or other detritus from the eyewear lenses (Myette col. 1:5-12).
	As to claim 4, Mullins in view of Myette teaches all the limitations of the instant invention as detailed above with respect to claim 3, and Myette further teaches the cleaning mechanism comprises a cleaning brush and cleaning brush putter (Myette Fig. 1-4 - 30; col. 3:20-24; col. 4:60-67; col. 5:1-5 - arm 30 (putter) rotates rubber/cloth (brush)), the cleaning brush putter is configured to enable the cleaning brush to be in a retracted state, or be in an extended state to performing cleaning operation (Myette Fig. 1-4 - 30; col. 3:20-24; col. 4:60-67; col. 5:1-5) - arm 30 (putter) rotates rubber/cloth (brush)), and the cleaning brush is configured to clean a surface of the at least one lens accommodated in the storage box (Myette Figs. 1-4; col. 5:1-5).
	As to claim 5, Mullins in view of Myette teaches all the limitations of the instant invention as detailed above with respect to claim 4, and Myette further teaches a first side of the eyewear cover is provided with a cleaning motion mechanism (Myette Fig. 3 - 26; col. 4:50-60), and the cleaning mechanism is configured to reciprocate on the cleaning motion mechanism (Myette Fig. 2 - 30).
	As to claim 6, Mullins in view of Myette teaches all the limitations of the instant invention as detailed above with respect to claim 5, and Myette further teaches the cleaning motion mechanism comprises a first guide rail and a first driving device (Myette Fig. 3 - 26; col. 4:50-60 - shaft (rail) and motor (driving device)), and the first driving device is configured to drive the cleaning brush and the cleaning putter to reciprocate on the first guide rail (Myette Figs. 1-4 - 26). 
	As to claim 18, Mullins in view of Myette teaches all the limitations of the instant invention as detailed above with respect to claim 3, and Mullins further teaches a control device (Mullins Fig. 2 - 212, 218), wherein the control device is configured to control the driving mechanism to move the at least one lens (Mullins Figs. 2, 3 - 212, 220, 304).
	As to claim 20, Mullins in view of Myette teaches all the limitations of the instant invention as detailed above with respect to claim 3, and Mullins further teaches the frame is mounted with at least two lenses (Mullins Fig. 12A - 1212).

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Mullins in view of Myette as applied to claim 6 above, and further in view of Fang et al. (CN 107703646 - Fang; reference made to machine translation).
	As to claim 7, Mullins in view of Myette teaches all the limitations of the instant invention as detailed above with respect to claim 6, and Mullins further teaches a detection device (Mullins para. [0050]), but doesn’t specify the detection device is configured to detect a foreign object on a surface of the at least one lens.  In the same field of endeavor Fang teaches providing a detection device to detect foreign object on a lens surface (Fang para. [0008]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide a sensor sensing a foreign object since, as taught by Fang, such sensors allow for detecting dust to allow for automatic dust removal on eyewear (Fang para. [0009]).
	As to claim 9, Mullins in view of Myette, Fang teaches all the limitations of the instant invention as detailed above with respect to claim 7, and Mullins further teaches the detection device is a camera (Mullins para. [0050]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mullins in view of Myette, Fang as applied to claim 7 above, and further in view of Yan et al. (US 2017/0264817 - Yan; of record).
	As to claim 8, Mullins in view of Myette, Fang teaches all the limitations of the instant invention as detailed above with respect to claim 7, but doesn’t specify the sensor is an IR sensor.  In the same field of endeavor Yan teaches eyewear having IR sensors for detecting objects (Yan Fig. 1; para. [0105]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide IR sensors since, as taught by Yan, such sensors are well known in the art for detecting objects (Yan para. [0105]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY W WILKES whose telephone number is (571)270-7540. The examiner can normally be reached M-F 8-4 (Pacific).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY W WILKES/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        September 22, 2022